Title: To Thomas Jefferson from Elizabeth House Trist, 5 November 1801 [document added in digital edition]
From: Trist, Elizabeth House
To: Jefferson, Thomas


      
        Sir
        Birdwood 5th Nov 1801
      
      Being desirous of Making you personally acquainted with My friend Mr David Easton I take the liberty of this mode of introduction
      He is a Man unused to bow at Courts or attend Drawing Rooms, & altho he has long wish’d to pay you his Respects felt an awkardness he cou’d not surmount without a recommendation of this kind
      With respect & Esteem Yours
      
        E. Trist
      
    